                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ELAINE HERRERA,

                     Plaintiff,

v.                                                               No. CV 19-140 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

          ORDER GRANTING JOINT MOTION TO AWARD ATTORNEY FEES
                 UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on the parties’ Joint Motion for Order Approving

Stipulation of Award of Attorney Fees Under the Equal Access to Justice Act (the

“Stipulated Motion”), (Doc. 27), filed February 3, 2020. The Court, having reviewed the

Stipulated Motion under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, finds

the Stipulated Motion is well-taken and attorney fees shall be awarded, made payable to

Plaintiff but mailed to Plaintiff’s attorney in the amount of $4,430.00. See Astrue v. Ratliff,

560 U.S. 586 (2010) (EAJA fees are paid to the prevailing party, not the attorney). All other

provisions addressed in the parties’ Stipulated Motion are adopted herein.

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel

shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,

580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
